Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response the amendment filed on June 10, 2021 for Application No. 15/998,966.  By the amendment, claims 1-10 are pending with claims 1, 2, 4 and 6-10 being amended.

Response / Objection to Drawings
Applicant’s arguments filed on 06/10/2021, see pages 5-6, with respect to the Drawings objection have been fully considered but they not persuasive.  Applicant argues that the “engine” machine is a conventional feature and it does not need to be shown or required to be illustrated on the Drawings.  
In response to applicant’s arguments, the engine machine or the electric machine is an essential structure of the claimed hybrid transmission because it is used to transmit torque to driving wheels of the vehicle.  However, in light of the provided Drawings, it is unclear where the engine or electric machine is connected to the hybrid transmission or arranged thus a skilled artisan would not understand what the claimed hybrid power train constitutes and how the machine is arranged to transmit torque to the wheels to operate the vehicle. For at least these reasons, applicant is required to amend the Drawings to overcome the Drawings objection below.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations - -engine- - and - -at least one electric machine- - in claims 7-9 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the - -engine- -, - -at least one electric motor- - and - -hybrid gear- - as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 10 are considered hybrid claims. See MPEP §2173.05(p) II. In particular, the claims are directed to neither a "process" or a "machine" but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101. In other words, claim 1 recites "A control method for controlling declutching of a sliding gear of a vehicle gearbox with dogs".  In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by Applicant(s) to claim a method claim.  However, claims 9 and 10 recite the limitation the "hybrid power train” having the combination features and structure of the claimed apparatus.  One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant(s) to claim a product claim.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 9 and 10 to be drawn to both a product and a process. Therefore in accordance with §2173.05(p) II which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite.
Claim 9 recites the limitations “a multiple-step gear box”, “at least one electric machine”, and “a vehicle wheel” which render the claim indefinite because it is unclear whether these features are the same as the vehicle gearbox, the at least electric machine and the vehicle wheel recited in claim 1 or not. This constitutes a double inclusion in the claims. 
Further, the limitation “a combustion engine” which renders the claim indefinite because it is unclear whether it is the same as the combustion engine previously recited in line 2 of the claim or not. This constitutes a double inclusion in the claim. 


Claim 10 recites the limitation “an anti-disegnagement angle” which renders the claim indefinite because it is unclear whether it is the same as the anti-disengagement angle previously recited in line 13 of claim 1 or not. This constitutes a double inclusion in the claims.

Claims 2-10 are rejected upon dependent from a rejected base claim and they inherit its deficiencies.
	
Allowable Subject Matter
Claim 1 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter regarding claim 1 is indicated in the prior Office action. Claims 2-10 are allowable because they depend from an allowable base claim.

Response to Amendment
The amendment filed on June 10, 2021 has been entered. Applicant’s amendments have overcome the rejection of claims 1-8 being rejected under 35 U.S.C §112 indicated in the previous Office action. The rejection of the claims has been withdrawn.  However, the amendment does not overcome the objection to the Drawings under 37 C.F.R. §1.84(p)(4) indicated in prior Office action.  Furthermore, Applicant’s amendment has raised new indefiniteness issue indicated above.


Response to Arguments
Applicant’s arguments, see pages 8-10 filed 06/10/2021, with respect to claim 9 being rejected under 35 USC §102 by Minowa and claim 10 being rejected under 35 USC §103 over Minowa and Jacquart have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. However, applicant’s amendment has raised new issues indicated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655